Ct. Crim. App. Tex. Without intimating any views on the merits of the questions presented to the United States District Court for the Southern District of Texas in petitioner’s pending application for a writ of habeas corpus, the petition for a writ of certiorari is denied. The stay entered on January 17, 1977 [429 U. S. 1057], shall remain in effect until April 4, 1977. Mr. Justice Brennan and Mr. Justice Marshall would grant certiorari and vacate the judgment insofar as it leaves undisturbed the sentence of death. See Gregg v. Georgia, 428 U. S. 153, 227 (1976) (Brennan, J., dissenting); id., at 231 (Marshall, J., dissenting).